Motion for reargument of motion for leave to appeal to the Court of Appeals denied. The appellant should proceed with the accounting ordered at Special Term wdthout further delay, and without subjecting the company and mortgage owners to further unnecessary expense by means of protracted and unnecessary litigation and appeals at intermediate stages of the proceeding. He may save his rights until the final order is made and then proceed with his appeals, if so advised. Present — Hagarty, Carswell, Tompkins and Davis, JJ. The former decision of this court, handed down on February 8, 1935 [ante, p. 717], is hereby amended by striking out all that part thereof after the word “ denied ” and by adding “ without prejudice to the rights of the appellant on appeal from the final order.” Present — Lazansky, P. J., Young, Carswell, Scudder and Johnston, JJ.